--------------------------------------------------------------------------------

 
Exhibit 10.13
 
6% CONVERTIBLE NOTE DUE OCTOBER 30, 2010
 
CONVERTIBLE PROMISSORY NOTE
 
THIS 6% CONVERTIBLE PROMISSORY NOTE DUE OCTOBER 30, 2010 ("NOTE") HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED ("THE ACT"). NO SALE OR
DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER THE ACT OR
AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO ORAN OPINION OF COUNSEL FOR
THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE ACT OR RECEIPT OF A NOACTION LETTERFROM THE SECURITIES AND EXCHANGE
COMMISSION.
 
$440,000
 
May 5th, 2010

 
For value received SEAWRIGHT HOLDINGS, INC., a Delaware corporation ("Payor" or
the "Company") promises to pay to AMERICAN MARKETING AND CAPITAL, INC or its
assigns ("Holder") the principal sum of four hundred forty thousand dollars and
no cents ($440,000.00) with simple interest on the outstanding principal amount
at the rate of six percent (6%) per annum. The outstanding principal amount
shall be due and payable on October 30, 2010 ("Maturity Date"). Interest shall
commence with the date hereof and shall continue on the outstanding principal
until paid in full. Interest shall be payable on the Maturity Date. Payment due
on any date that is not a business day at the Payor's principal place of
business shall be due and payable on the next business day.
 
1.            Upon an Event of Default (as defined below) or after October 30,
2010, interest shall accrue on this Note until payment in full thereof, both
before and after judgment, at a rate equal to eight percent (8%) per annum.
 
2.            Each of the following shall constitute an Event of Default: (a)
Payor's failure to pay the full principal amount and accrued but unpaid interest
or any other amount payable hereunder when the same shall become due and
payable; (b) the filing of any petition in bankruptcy against Payor or the
appointment of a receiver or trustee in bankruptcy for Payor or the initiation
of a similar proceeding against Payor, and the failure of Payor to cause such
proceeding to be dismissed within 60 days thereafter; (c) the filing of any
petition in bankruptcy by Payor; (d) Payor shall admit in writing its inability,
or shall fail generally, to pay debts as they become due; or (e) Payor shall
fail to perform any term, covenant, condition or agreement contained in this
Note or any agreement or instrument executed by Payor in connection with this
Note.
 
3.            At any time on or after the date of issuance of this Note and on
or prior to the date of the payment in full thereof, Holder may, by written
notice to the Company, convert the outstanding principal balance and all unpaid
accrued interest into the number of shares of Common Stock, par value $0.001 per
share ("Common Stock") of the Company equal to (i) the outstanding principal
balance and all unpaid accrued interest of this Note, divided by (ii) $0.40 (as
adjusted for any Common Stock splits, stock dividends, recapitalizations,
combinations or the like). The Company shall not issue fractional shares, and
any unconverted amounts resulting shall be paid at the time of such conversion.
 
4.           All payments of interest and principal shall be in lawful money of
the United States of America. All payments shall be applied first to accrued
interest, and thereafter to principal.
 
5.            Payor may prepay this Note in full or in part without premium or
penalty at any time after the date hereof and prior to the Maturity Date to
Holder at the address set forth below. If prepaid in part, Payor shall first pay
all accrued unpaid interest on and then principal of the Note.
 
6.           Payor hereby waives demand, notice presentment, protest and notice
of dishonor.
 
7.           The Company shall not, after the date hereof and until this Note is
paid in full, issue any indebtedness, debentures, notes or other evidence of
indebtedness that is or purports to be superior or senior in right of payment or
priority to the indebtedness evidenced by this Note.
 
8.            The Holder has the right to declare the entire unpaid principal
and interest under this Note due immediately after an Event of Default by Payor
in its payment obligations hereunder and upon thirty (30) days' written notice
to the Payor.
 
9.            Payor and Holder hereby jointly and severally waive trial by jury
in any action or proceeding to which the Payor and Holder may be parties,
arising out of, in connection with or in any way pertaining to, this Note and
any other document which secures this Note. It is agreed and understood that
this waiver constitutes a waiver of trial by jury of all claims against all
parties to such actions or proceedings, including claims against parties who are
not parties to this Note. This waiver is knowingly, willingly and voluntarily
made by Payor and Holder.
 
10.            THE TERMS OF THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
1

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this 6% PROMISSORY NOTE DUE
OCTOBER 30, 2010 as of the date first written above.
 
 
SEAWRIGHT HOLDINGS, INC.
 
By: /s/ Joel Patrick Sens
 
Name: Joel P. Sens
 
Title: President
 
AGREED TO AND ACCEPTED:
AMERICAN MARKETING AND CAPITAL, INC.
By: ______________________ __
Name:                         Victor Breda
Title:                                 President
Address: _____________________
 
_____________________________
 
_____________________________
 
_____________________________
 


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this 6% PROMISSORY NOTE DUE
OCTOBER 30, 2010 as of the date first written above.
 
 
SEAWRIGHT HOLDINGS, INC.
 
By: _____________________
 
Name:        Joel P. Sens
 
Title:                              President

AGREED TO AND ACCEPTED:
AMERICAN MARKETING AND CAPITAL, INC.


By:  /s/ Victor Breda
 
Name: Victor Breda
 
Title:  President
 
Address: 200 Ledgewood Place
                                        Suite 201
                   Rockland, MA 02370
 


 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------